Mr. Presiding Justice Gary delivered the opinion of the Court. It appears from the testimony of the appellee as a witness, that he had a contract for work on Ashland Boulevard, to the amount of $18,000, and that he cut down curb stones to permit laying sidewalks into the curbing, which work was not part of his contract. He did it under orders of the engineer of the appellant, and with the knowledge of some of the Park Commissioners that the engineer had given such orders. This is not enough to charge the appellant. » It is a municipal corporation—a trustee for the public—. and its funds are not to be used for the payment of unauthorized claims, which, though honest in .the particular instance, by such payment establish precedents which open the door to fraud. Hague v. City of Philadelphia, 48 Pa. St. 527; McDonald v. Mayor N. Y., 68 N. Y. 23; Dillon Mun. Corp., Sec. 445 et seq. The judgment in his favor is reversed, and final judgment for the appellant entered here; the case having been tried below by the court. Union Nat’l Bank of Chicago v. Manistee Lumber Co., 43 Ill. App. 525; Morris v. Wibaux, 47 Ill. App. 630.